Citation Nr: 1203560	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected chronic mechanical low back pain with underlying bulging disc and degenerative disc at L4-5 and L5-S1 (low back disability), currently evaluated as 10 percent disabling. 

2.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected adjustment disorder with depressed mood.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

According to the Veteran's DD Forms 214 located in the claims file, the Veteran served on active duty from April 1976 to March 1980, and from March 1982 to March 1994, with 3 years and 11 months of prior active service.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted an increased rating to 20 percent for the service-connected low back disability, effective from August 8, 2005; and, granted service connection with an initial 10 percent rating for adjustment disorder with depressed mood, effective from August 8, 2005.  

The Veteran's Notice of Disagreement with that decision was received at the RO in February 2006.  

While the appeal was pending, the RO issued a rating decision in November 2006 that increased the initial 10 percent rating for the service-connected adjustment disorder with depressed mood to 30 percent, effective from August 8, 2005, the effective date of service connection.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Board must consider whether there are distinct time periods during the entire appeal period where the Veteran's symptoms warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The November 2006 rating decision also determined that there was a clear and unmistakable error (CUE) in that portion of the January 2006 rating decision on appeal that assigned a 20 percent rating for the service-connected low back disability.  The November 2006 rating decision explained that a 20 percent rating was assigned in error because the Veteran did not meet the criteria for the assignment of that rating, and as such, the disability rating was reduced to the previously assigned 10 percent rating.  In light of the foregoing, the issue for the Board's consideration on appeal at this juncture is whether a disability rating in excess of 10 percent is warranted for the service-connected low back disability, as styled on the cover page of this remand.  

The RO issued a Statement of the Case (SOC) in November 2006.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in December 2006.  In his August 2005 claim, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to his back disability and depression.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to an increased disability rating for the service-connected low back disability, currently evaluated as 10 percent disabling and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected acquired psychiatric disorder is not manifested by an overall disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; nightmares, disturbances of motivation and mood, or a difficulty in establishing and maintaining effective work and social relationships.  






CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating in excess of 30 percent for the service-connected psychiatric disorder have not been met at any time during the period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9440 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the Veteran filed his claim of service connection for depression in August 2005.  In October 2005, the RO issued a duty-to-assist letter to the Veteran that provided the Veteran with notice of how to substantiate a claim of service connection, what evidence VA would obtain on behalf of the Veteran and what evidence the Veteran should provide.  In response, the Veteran indicated in October 2005 that he had no other evidence to submit at that time.  The letter did not provide evidence of how disability ratings and effective dates are assigned, pursuant to Dingess.

However, in a January 2006 rating decision, service connection for adjustment disorder with depressed mood was granted and an initial evaluation of 10 percent was assigned effective August 8, 2005.  The Veteran disagreed with that determination, and appealed the initial 10 percent rating assigned for the service-connected adjustment disorder with depressed mood.  With regard to this increased rating claim, here, the Veteran is challenging the initial rating assigned following the grant of service connection for the psychiatric disorder.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, in a November 2006 rating decision, the 10 percent rating was increased to 30 percent, for the service-connected adjustment disorder with depressed mood, effective from August 5, 2005, the effective date of service connection.  As the increase from 10 percent to 30 percent is not a complete grant of benefits, the issue remains in appellate status. See AB v. Brown, 6 Vet. App. 35   (1993). 

Then, to correct a previous defect, the RO issued a letter to the Veteran in January 2007 which provided notice of how VA assigns initial disability ratings and effective dates for all grants of service connection, in compliance with the holding in Dingess.  

The case was remanded in May 2010 for additional development of the record and the Veteran was afforded additional VA examinations to assess the current nature and severity of the service-connected low back and psychiatric disorders.  Attempts were made to obtain additional medical records relied upon in conjunction with the Veteran's Social Security Administration's (SSA) grant of disability based on the Veteran's back disability; however, no additional records were found.  The RO made a formal finding in this regard in October 2010.  The Veteran was notified by telephone in October 2010 of the inability to obtain the SSA records, the efforts that were made to obtain the records, and he was requested to provide any SSA records that he had in his possession.  See 38 C.F.R. § 3.159(e) (2011).  The Veteran indicated that he did not have any records in his possession pertaining to treatment records connected with SSA and that he had already submitted all the information that he had to provide.  

In sum, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  The medical examination reports of November 2005 and August 2010 are adequate as they are based on a review of the history, a physical examination, and as information was provided that is sufficient to allow the Board to render an informed determination.  All known and available records relevant to the service-connected adjustment disorder with depressed mood issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II.  Increased Rating - Psychiatric disorder

The Veteran seeks an initial rating in excess of 30 percent for the service-connected adjustment disorder with depressed mood. 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3. 

In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  It is also appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

Diagnostic Code 9440 governs ratings for chronic adjustment disorder, based on the regulations set forth in 38 C.F.R. § 4.126  and § 4.130, the General Rating Formula for Mental Disorders.  (Generalized anxiety disorder is rated pursuant to Diagnostic Code 9400 and dysthymic disorder is rated pursuant to Diagnostic Code 9433, for example).  Regardless of which diagnostic code is used to rate the psychiatric disability, the outcome is the same because all mental disorders are rated pursuant to the Schedule for Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

Under Diagnostic Code 9440, for example, a 10 percent evaluation is warranted when the veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; when symptoms are controlled by continuous medication. 

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted when the veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The next higher, 70 percent, evaluation is warranted for a mental disorder where the veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical; obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is warranted where the veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267   (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130  [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995). 

In August 2005, the Veteran filed a claim requesting an increase in compensation for the service-connected low back disability.  He asserted that he was totally disabled due to his back condition and depression, and, in support of this claim, he submitted a copy of a September 2002 private medical record from Dr. B.R. documenting that in 1999 the Veteran re-injured his back, which was initially injured during service .  Also, the Veteran submitted a copy of the SSA's decision letter awarding SSA disability benefits to the Veteran on account of his back disability.  This document refers to various private medical records dating from 1999.  Copies of most of these records were previously associated with the claims file and do not contain any mention of a psychiatric disabililty.  

In conjunction with the claim pertaining to service connection for a psychiatric disorder, the Veteran was afforded a VA psychiatric examination in November 2005.  At that examination, the examiner made a note that he reviewed the Veteran's claims file prior to the examination.  The examiner noted that the Veteran worked as a cook during service, but that he was no longer able to work after service beginning in 1999 because of his back disability.  The Veteran reported that he had been married to his third wife for the past 12 years.  The Veteran reported that he had two daughters but that he did not have any type of relationship with them.  The Veteran denied alcohol and drug abuse, and denied a history of legal problems.  

The Veteran reported that his depression began when he started having increased difficulty coping with his back pain.  He used an anti-depressant in the past, but discontinued the use because he did not think he needed it.  The Veteran reported that he slept about four to five hours at night and that he woke often during the night because of back pain.  The Veteran was no longer able to do many of the things that he used to find easy, and as a result of being less active, he had gained weight.  He reported fairly good concentration.  The Veteran reported that he had a few friends with whom he visited, but reported that he was not a trusting person.  The Veteran described himself as intolerant and only saw things in black or white.  The Veteran also reported that he was easily aggravated by other people's behavior.  

The Veteran reported that his wife works, and that his six-year old granddaughter stays with him a couple of days per week.  He indicated that he enjoyed spending time with his granddaughter, although he was not always able to do things that he would like to do with her, presumably because of his back condition, although the examiner's report is not altogether clear on that point.  The Veteran denied suicidal ideation.  The Veteran reported that he was once a volunteer firefighter for over seven years, but quit when the politics got to him.  He reportedly felt disrespected, and felt the same way about how the government was treating him with regard to his VA claims.  

With regard to panic attacks, the Veteran reported that he had panic attacks for about a year following an accident in Somalia when his helicopter went down and he and three men were stranded in the desert for four days.  The Veteran specifically indicated, however, that he never sought treatment, coped with them on his own, and that they eventually went away.  

Finally, the Veteran reported that his back problems prevent him from performing sexually and that this has put some strain on his marriage.  

On mental status examination, the Veteran arrived early for his appointment and was accompanied by his wife.  The Veteran was casually, but neatly and cleanly dressed, and demonstrated good personal hygiene.  The Veteran was fairly cooperative during the examination; however, according to the examiner, the Veteran was noted to be rather bitter and sarcastic throughout most of the examination.  Mood was dysphoric with underlying anger.  Affect was congruent.  The Veteran shifted his position in the chair quite often during the examination, according to the examiner.  Thought content and processes were within normal limits.  There was no evidence of delusions or hallucinations.  The Veteran maintained eye contact throughout the session.  There was no inappropriate behavior noted.  The Veteran denied active suicidal or homicidal ideation.  The Veteran was able to maintain his personal hygiene and perform his activities of daily living.  The Veteran was alert and oriented times four.  There was no evidence of gross memory loss or impairment.  Speech was linear and coherent.  Speech had normal rate and volume.  

The examiner summarized that the Veteran reported depressive symptoms related to the impact on his quality of life that his chronic back problems had caused.  The examiner found it notable that the Veteran did not feel he needed anti-depressant medication or treatment therefor; yet, he was putting in a claim for depression.  The examiner also noted that the Veteran felt he was unable to work due to his back pain, and that he felt betrayed and maligned by the government.  The examiner found the Veteran obviously very angry and bitter and very sarcastic throughout the examination.  Based on the Veteran's reports, the examiner opined that the Veteran did appear to have some sort of adjustment problems related to his chronic back pain; and, because the Veteran is choosing not to receive treatment for his depression, his prognosis remained guarded, according to the examiner.  

The examiner concluded that the Veteran was alert and oriented and did not demonstrate any significant impairment in judgment.  The diagnosis was adjustment disorder with depressed mood, chronic.  Global Assessment of Functioning (GAF) score was listed as 57.  

The Veteran was examined by VA again in August 2010.  The examiner reviewed the Veteran's claims file.  The examiner noted that the Veteran reported that he was in constant pain, could not do the things he wanted to do because of pain, and this was tremendously frustrating for him.  The Veteran reported that he was grouchy all the time, was not nice to others, and did not understand why he was rated 100 percent disabled by SSA but only 40 percent disabled by VA.  

The examiner noted that there were no mental health treatment records and that the November 2005 VA examiner's diagnosis of chronic adjustment disorder was based primarily on the Veteran's subjective complaints with no objective assessment of symptoms or response style conducted.

The Veteran reported that his relationship with his wife was fine on a personal level, but physically, it was limited because of problems with intercourse.  The Veteran also reported that he does not see his kids at all because when he and his first wife divorced she told the kids things about him that were untrue.  

There was no apparent impairment in thought processes.  The Veteran's behavior was unremarkable, and, according to the examiner there were no signs of physical pain or strain.  With regard to activities of daily living, there was no reported impairment due to symptoms of mental disorder.  On mental status examination, the Veteran was fully oriented and well-groomed.  He had a hostile demeanor, was frequently confrontational, often verbally challenging, and interrupted the examiner.  

The Veteran used profanity frequently during the interview and appeared comfortable doing so, despite the lack of familiarity with the examiner.  Mood was presented as moderately irritable and labile with generally constricted affect.  The Veteran denied suicidal intent or planning, homicidal ideation, hallucinations, and delusions.  Attention, memory, and judgment appeared to be within normal limits.  

According to the examiner, utilizing gold standard instruments, objectively assessed response style issues precluded a conclusive diagnosis of mental disorder.  Response style issues were particularly pronounced with regard to reported functional impairment, a wide range of psychiatric symptoms, and symptoms of mood disorder.  

The Axis I diagnosis was "no diagnosis" and rule out adjustment disorder NOS.  The Global Assessment of Functioning (GAF) was 75.  The examiner noted that the Global Assessment of Functioning (GAF) score was based on objectively assessed Axis I symptomatology only and was speculative and conservative due to the results of objective testing.  The examiner then noted that other Global Assessment of Functioning (GAF) scores were inapplicable because they were based only on the Veteran's subjective complaints and not on objective assessment of response style without access to the Veteran's C-File.  

With regard to the Veteran's effects of mental disorders on occupation and social function, the examiner specifically stated that there was not total occupational and social impairment due to mental disorder signs and symptoms.  Additionally, the examiner opined that the Veteran's mental disorder signs and symptoms did not result in deficiencies in the judgment, thinking, family relations, work, mood or school.  Likewise, there was no reduced reliability and productivity due to mental disorder symptoms, according to the examiner.  Similarly, neither occasional decrease in work efficiency nor intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms are shown.  The examiner concluded that the Veteran's mental disorder symptoms did not interfere significantly with current occupational and social functioning.  

Notably, the examiner indicated that the Veteran's examination lasted 2.5 hours and the Veteran was permitted as much time as he needed to include any additional information he wished.  He voiced no concerns or complaints about the examination.

In sum, the evidence does not show that the Veteran's psychiatric symptoms have any type of significant effect on the Veteran's occupational and social functioning.  In fact, the examiner in August 2010 questioned whether the Veteran had an actual diagnosed psychiatric disorder.  

The evidence clearly demonstrates that the Veteran's occupational impairment resulted from his back disorder, and not his psychiatric disability.  At no time prior to 1999 does the evidence demonstrate any sort of psychiatric disorder.  

Additionally, the Veteran did not report nor did the examiners indicate that there was difficulty in establishing and maintaining effective work and social relationships.  Instead, the Veteran reported that the relationship with his wife was fine on a personal level.  Although the Veteran reports that his children do not speak to him, he blames this on his ex-wife's false accusations of him, not on his psychiatric condition.  He also indicated that he did have a few friends although he had problems with trusting others.  

Although the Veteran appeared hostile, confrontational and verbally challenging at the examinations, and has reported that he is grouchy and irritable around others, as well as being non-trusting, this irritable mood and disturbance of mood is the only apparent symptom attributable to the service-connected psychiatric disability.  This alone does not warrant a higher rating.  

The most recent Global Assessment of Functioning (GAF) score is 75 and the Global Assessment of Functioning (GAF) in 2005 was 57, although as the August 2010 examiner pointed out, this GAF was based purely on subjective complaints.  Moreover, the Veteran generally functions satisfactorily, with routine behavior, self-care, and conversation normal.  He has a good relationship with his wife, his judgment and thinking are unremarkable.  The Veteran does not have memory loss or panic attacks, and although he has some sleep impairment, he reported that this is due to back pain.  Although he has a depressed mood, he has never exhibited suicidal or homicidal ideation, or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  He does not exhibit impaired impulse control, there is no spatial disorientation, or neglect of personal appearance.  Moreover, an inability to establish and maintain effective relationships is not shown as he reported that he got along with his wife and granddaughter, and friends outside the family. 

For all the foregoing reasons, the service-connected psychiatric disability is adequately compensated for by the assignment of the currently assigned 30 percent rating.  The Veteran's overall disability picture more nearly approximates the criteria set forth in the 30 percent rating.  For example, the Veteran has a depressed mood, anxiety, and suspiciousness.  He does not experience panic attacks and his chronic sleep impairment is due to his back pain.  He has no memory loss.  

The Veteran's symptoms do not more nearly approximate the criteria for the assignment of a 50 percent evaluation because the Veteran does not exhibit any of the symptoms associated with this rating except for disturbance of motivation and mood, which is also described in the criteria for the assignment of the 30 percent rating (depressed mood, anxiety, etc.).  More specifically, as indicated above, the Veteran does not exhibit symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  

In addition, the Veteran does not have deficiencies in most areas as his family relations, judgment and thinking are normal.  Again, while he did report difficulties with his children, the Veteran indicated this was due to the influence of their mother.  Moreover, he does not demonstrate symptoms such as suicidal ideation; obsessional rituals; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances or inability to establish and maintain effective relationships.  The Veteran specifically denied suicidal ideation and his speech was assessed as linear and coherent.  He reports that he can function independently and there is no evidence of impaired impulse control or spatial disorientation.  His hygiene was described as good and his appearance was neat, clean and presentable.  The Veteran has reported that his personal relationship with his wife is fine and that he has a few friends, therefore, an inability to establish and maintain effective relationships is not shown.  In addition, the evidence overall does not show difficulty in adapting to stressful circumstances.  

Nor does the evidence show that he is totally disabled as a result of his psychiatric disorder due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Instead, his thought content and process were assessed as normal and his speech was linear and coherent.  The Veteran was able to communicate with the examiners.  The Veteran denied hallucinations, delusions, suicidal ideation and homicidal ideation and it was noted in the 2005 examination report that no inappropriate behavior was shown.  He is able to perform his activities of daily living and was oriented to time and place and no significant memory deficits were reported or detected by the examiners.  

The Veteran's statements regarding his symptoms are considered competent, credible, and probative, however, the totality of the evidence, as discussed above, shows that a higher rating is not warranted.  Further, staged ratings are not for assignment as there is no time during the appeal period during which the psychiatric disability warrants a higher rating.  

The preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the service-connected psychiatric disorder; there is no doubt to be resolved; and a rating in excess of 30 percent is not warranted.  38 U.S.C.A. § 5107(b) , 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected psychiatric disorder under consideration here is exceptional or renders impracticable the application of the regular schedular standards.  The regular schedular standards contemplate all the psychiatric signs and symptoms shown in this case as was discussed above.  Importantly, the Veteran has explained that he stopped working after he was involved in an automobile accident in 1999 which aggravated a pre-existing back condition first incurred during service.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008). 



ORDER

An initial disabililty rating in excess of 30 percent for the service-connected chronic adjustment disorder with depressed mood is denied.  


REMAND

The Veteran seeks a disability rating in excess of 10 percent for the service-connected low back disorder.  

A July 2003 VA examination indicates that the Veteran did have paraspinal muscle spasm in the lumbar area.  The Veteran complained of bilateral leg pain, but no nerve root compression was identified.  A July 2003 magnetic resonance imaging (MRI) report noted a minor central spondylosis of L3-L4, L4-L5 and L5-S1.  There was a very mild degree of disc bulge present at L4-5 and L5-S1 without central or foraminal stenosis.  Mild to moderate facet degenerative changes were noted at L4-L5 and L5-S1.  

In December 2005, the diagnosis on VA examination was lumbar degenerative disk disease with residual discomfort.  Flexion was to 70 degrees, limited by discomfort.  Unfortunately, the examiner did not indicate to what extent the Veteran's flexion was additionally limited by pain and discomfort.  

In the May 2010 remand, the Board noted that the record was stale, and that the Veteran had reported that his back pain had recently worsened.  The remand instructed the RO to schedule the Veteran for a spine examination to determine, inter alia, whether the Veteran's pain limited the functional ability of the back in terms of additional functional limitation due to pain.  Additionally, the examiner was asked to comment on any neurological impairment.  

At the VA examination in September 2010, the examiner noted a review of the claims file.  The examiner noted that the Veteran had two days of doctor-prescribed bed rest for back pain on August 20, 2010.  The examiner specifically indicated that there was no effect on the Veteran's activities of daily living.  

The examiner also stated that there was no effect on the Veteran's usual occupation because he was retired on SSA disability.  While it is true that the Veteran does not work and receives SSA disability, it is significant that the Veteran's SSA disability benefit is specifically, and solely paid as a result of the service-connected back disability without regard to any mental health issue whatsoever.  As such, the examiner's statement that the service-connected back disability had no effect on the Veteran's occupation is completely inconsistent with the record.  

At the examination, the Veteran described low back symptoms such as swelling in his low back that feels like he has been struck in the back with a fist.  During those times, pain is described as a 7 on a scale of 1-10.  This pain is constant with stiffness, weakness, lack of endurance and fatigability in the lumbar region.  The Veteran described some right-sided sciatic discomfort into the right buttock sometimes in the knee and foot for up to one day, one to two times per month.  This affects his ability to walk.  The Veteran also reported that he sought treatment from a chiropractor a couple of times per month.  

On examination, gait was normal.  DTR's in the lower extremities were +2/4.  There was no motor atrophy, and no loss of tone.  Strength testing to gravity and resistance was 5/5 bilaterally.  Pinprick to light touch and vibratory sense was 2/2 bilaterally in the lower extremities.  The Veteran was able to toe-walk, heel-walk and heel-to-toe walk.  Romberg was negative.  

After 3 repetitions, flexion was from 0 to 75 degrees.  There was no apparent scoliosis or exaggerated thoracic kyphosis.  Likewise, there was no exaggerated lumbar lordosis or reversed lordosis.  There was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, incoordination, instability or pertinent abnormal weight bearing, except as noted.  The examiner also stated that there was no loss of function with repetitive use, except as noted.  The examiner concluded that loss of function due to flare-ups could not be determined without resorting to mere speculation.

The diagnosis was degenerative disc disease, lumbar spine, minimal functional impairment.  

The above examination is not adequate for rating purposes, and does not fulfill the requirements of the Board's May 2010 remand.  First, the examiner notes the Veteran's complaints of pain, which include sciatic pain, but then never provides any conclusion as to whether there is any neurological involvement warranting a separate disability rating.  If the examiner believes that the objective findings do not support the Veteran's assertions, then this must be stated in the examination report.  

Additionally, the examiner stated that the loss of function due to flare-ups could not be determined without resorting to mere speculation, but did not state why this was so.  

In sum, the examiner summarized the Veteran's complaints of pain, but then essentially indicated minimal functional impairment, which is in contrast to the Veteran's reports of the level of pain from which he suffers.  The examiner offered no explanation or reconciliation for the inconsistencies between his conclusion and the Veteran's complaints.  

Furthermore, in order to make an informed decision in this matter, an attempt should be made to obtain the Veteran's chiropractic records.  

Finally, the Veteran asserts, in his substantive appeal, that he is unable to work due to his service-connected lumbar spine disability.  In his August 2005 claim, he also asserted that the depression also contributed to his unemployability.  The United States Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The Veteran has raised the issue of a total disability rating for compensation based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

In this regard, the Agency of Original Jurisdiction (AOJ) should send the Veteran a duty-to-assist letter in compliance with 38 C.F.R. § 3.159 for the TDIU component of the increased evaluation claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim. The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He should also be requested to complete and return a TDIU form.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The record shows that the Veteran is not working and alleges primarily that his service connected lumbar spine disability prevents him from obtaining gainful employment.  Advise the Veteran of what evidence would substantiate his claim for entitlement to TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159.  In addition, request that he complete a TDIU claim form, so that he can provide information pertaining to his education, work experience, and training.

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all of the Veteran's private chiropractic records, and any other records identified by the Veteran as pertinent.

3.  Schedule the veteran for a VA orthopedic examination to determine the current severity of the service-connected lumbar spine disability in terms of the Rating Schedule.  All indicated tests, including X-ray, magnetic resonance imaging (MRI) if indicated, and range of motion studies, must be conducted.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should specifically indicate if muscle spasm is present on examination, and if so, whether it is severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  The examiner should also indicate if the Veteran's low back disability is productive of incapacitating episodes as described in the rating schedule, and if so, determine the frequency of any incapacitating episodes.  The examiner should provide an opinion as to the extent that pain limits the functional ability of the back in terms of additional functional limitation due to pain.  The examiner should describe the extent the lumbar spine disability exhibits weakened movement, excess fatigability, incoordination, and/or ankylosis.  These determinations should be expressed in terms of the degree of additional range of motion loss.  The examiner should also portray the degree of additional range of motion loss due to pain on use or during flare-ups.  

The examiner should also determine whether the Veteran's service-connected back disability is productive of any associated neurologic abnormalities, including in the lower extremities and bowel or bladder impairment and, if so, the level of severity.  If no neurological dysfunction is identified, then the examiner should reconcile this finding with the Veteran's complaints of sciatic pain in the right leg.  Additionally, the examiner should indicate if the Veteran's reported symptoms are consistent with the objective findings.  

Because the Veteran claims that he is unemployable primarily due to his service-connected lumbar spine disability as well as his service-connected psychiatric disorder, the examiner should opine whether the Veteran's service-connected lumbar spine disability either alone or in combination with his service-connected psychiatric disability is severe enough to preclude substantially gainful employment, given the Veteran's level of education and employment history (but without regard to his age).  If any other examinations are deemed warranted in order to provide the requested opinions, additional examination(s) should be scheduled.  

A complete rationale for any opinion expressed must be provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for why an opinion cannot be provided.  

4.  Ensure that the information provided in the examination report(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


